Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/FR2018/053034 filed 29 November 2018.  Claims 1-15 are currently pending and examined on the merits within.  

Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-4, 10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 3 recites “KH2PO4” which is not recited in claim 1.  Is this directed to an additional agent or does this further describe the type of salt of orthophosphoric acid?  Clarification is requested.  Claims 4 and 13-14 are including in this rejection for the same deficiencies.  

6.	Claim 10 recites “in which the piece of absorbent hydrophilic material is a piece of nonwoven”.  “Nonwoven” is generally an adjective used to describe something.  It is unclear what the claim is describing.  Does this refer to a nonwoven fabric? Clarification is requested. 

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku et al. (U.S. Patent Application Publication No. 2013/0084624) in view of Lund (U.S. Patent No. 5,635,367). 
	Waku et al. teach a microorganism collection sheet including a base sheet, a dry culture layer, and a cover sheet, wherein an adhesive layer and a release film are laminated on the inner surface of the cover sheet.  See abstract.  A chromogenic indicator can be blended to form the dry culture layer.  See paragraph [0071].  The dry culture layer comprises a gelling agent such as guar gum or xanthan gum.  See paragraphs [0067-0068]. The composition may additionally comprise a selective agent.  See paragraph [0070].  The selective agent can be an antibiotic.  See paragraph [0073]. The dry culture layer contains nonwoven fabrics that have undergone a hydrophilic treatment.  See paragraph [0076].  An adhesive layer may be laminated to the inside of the cover sheet and comprises an ethylene vinyl acetate copolymer.  See paragraphs [0082-0084].  The composition may comprise a buffering agent selected from either sodium dihydrogen phosphate or potassium dihydrogen phosphate.  See paragraph [0073]. 
	Waku et al. do not teach a ratio of EVA to KH2PO4 between 1:25 and 1:8 or a ratio of EVA to NaH2PO4 between 1:15 and 1:3.  
	Lund teaches a dry culture film  containing selected inhibitors, a first glucopyranoside substrate and a second phosphate substrate.  See abstract.  The preferred selective media include suitable nutrients, salts and ions needed for staphylococci to produce detectable colonies as well as inhibitors to prevent growth of undesired microorganisms.  See column 2, lines 66-67 and column 3, lines 1-18.  The selective medium includes two different substrates which allow visual detection  of different types of growing colonies.  See column 3, lines 19-35.  The selective medium is generally mixed with a gelling material selected from xanthan gum and guar gum.  See column 3, lines 47-56. The dry culture device includes a substrate and is coated with an adhesive such as isooctyl acrylate/acrylamide.  See column 4, lines 19-43.  A layer of cold water soluble dry powder is uniformly adhered to the adhesive layer.  The soluble powder contains gelling agents (xanthan gum and guar gum) and microbial growth nutrients (monobasic potassium phosphate).  See column 4, lines 44-67.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine ethylene vinyl acetate copolymer particles with sodium dihydrogen phosphate or potassium dihydrogen phosphate because Waku et al. teach that both agents can be effectively combined in formulations comprising an adhesive layer of ethylene vinyl acetate copolymer.  One would have been motivated, with a reasonable expectation of success, because Lund teaches that monobasic potassium phosphate is a microbial growth nutrient effectively combined with adhesive agents.  It would have been well within the purview of the skilled artisan to modify the amount of phosphate relative to the adhesive to yield the desired microbial growth nutrient effect. It would have been well within the purview of the skilled artisan to modify the amount of vinyl acetate content in ethylene vinyl acetate to optimize the formulation dependent on the desired effect. 

9.	Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku et al. (U.S. Patent Application Publication No. 2013/0084624) in view of Lund (U.S. Patent No. 5,635,367) as applied to claims 1-7 and 9-15 above and further in view of Ehrenfeld et al. (U.S. Patent No. 5,610,029).
	Neither Waku et al. or Lund teach MnCl-2.
	Ehrenfeld et al. teach a medium for detection of target microbes in a biological sample.  See abstract. Indicators of microbial growth are used to monitor growth of target microbes which change color only after growth of the target microbe is detected.  See column 1, lines 52-67.   Inorganic compounds may be included to aid in the growth of the target microbe.  These include Manganese and Chloride. See column 3, lines 30-39.  The composition contains sources of potassium and phosphorous.  See column 4, lines 1-7. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add manganese chloride to the product made obvious by Waku et al. and Lund because Waku et al. and Lund are directed to collecting and measure microorganisms. One would have been motivated, with a reasonable expectation of success, because manganese and chloride are known to aid in the growth of target microbes. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/767826 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a biosensor comprising a hydrophilic material comprising agglomerated powders of ethylene vinyl acetate particles covered with an orthophosphoric acid salt and a visual indicator of microbial growth.  The only difference lies in the fact that Application No. 16/767826 further claims that the biosensor is part of a non-implantable medical device intended to cover wounds and skin lesions and a method of making the medical device.  Thus, the invention of Application No. 16/767826 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615